NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



DENNIS D. WIGGINS,                           )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-2415
                                             )
SARASOTA COUNTY,                             )
                                             )
             Appellee.                       )
                                             )

Opinion filed May 4, 2018.

Appeal from the Circuit Court for Sarasota
County; Frederick P. Mercurio and Lon
Arend, Judges.

Shaina M. Druker and Derek Allen Reams
of Leonard A. McCue and Associates, P.A.,
Bradenton, for Appellant.

Stephen E. DeMarsh, County Attorney,
and Bora S. Kayan and Scott T. Bossard,
Assistant County Attorneys, Sarasota, for
Appellee.


PER CURIAM.


             Affirmed.



CASANUEVA, BLACK, and ATKINSON, JJ., Concur.